Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 were previously pending and subject to a non-final office action mailed September 25, 2020.  Claims 1-4, 10-11 and 14-15 were amended, claim 7 is canceled, claims 5-6, 8-9, 12-13 and 16-20 were left as previously presented and claim 21 is newly added.  Claims 1-6 and 8-21 are currently pending and subject to the non-final office action below.

	Response to Arguments
Applicant’s arguments with respect to claims 1-6 and 8-21 have been considered but are moot in view of the new grounds of rejection below.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Heinla et. al. referred herein as Heinla (U.S. Patent Application Publication No. 2018/0232839) in view of Corder et al. referred herein as Corder (U.S. Patent Application Publication No. 2014/0330603), further in view of Kashi et al. referred herein as Kashi (U.S. Patent Application Publication No. 2016/0300187), further in view of Robinson (U.S. Patent Application Publication No. 2018/0060800), further in view of Nishimura et al. referred herein as Nishimura (U.S. Patent Application Publication No. 2017/0161984).

As to claim 1, Heinla teaches a method comprising:
receiving an instruction to deliver a first set of goods to a user; (para 28, the server receives a request for delivery of an item to a location)

the second sub-compartment contains a second set of goods; (para 23 and 30, the delivery robot comprises of multiple delivery compartments)
in response to receiving the instruction, authenticating the user; (para 29, show that the robot authenticate the delivery recipient before delivering the products)  
at the location, in response to authenticating the user, unlocking a door of the compartment, thereby enabling user access to the lumen; (para 29, the robot opens the compartment in order to allow the user to retrieve the product)
Heinla does not teach:
after unlocking the door, using a sensor of the compartment, sampling a measurement indicative of removal of the first set of goods from the first sub-compartment;
However, Corder teaches:
after unlocking a first door, using sensor of the compartment, sampling a measurement indicative of removal of the first set of goods from the first sub-compartment; (para 24 and 71, the locker bank (i.e. compartment) sensors detect the removal of the package from the locker (i.e. sub-compartment) )
after unlocking a second door and before locking the second door, using a second sensor of the compartment, sampling a second measurement indicative of removal of the second set of goods from the second subcompartment; (para 
It would have been obvious to one having skill in the art at the effective filling date of the invention to detect the removal of a package from a compartment in Heinla as taught by Corder. Motivation to do so come from the knowledge taught by Corder that doing so would protect the integrity of the locker system. (para 136)
Heinla and Corder do not teach:
unlocking a door of the compartment, thereby enabling user access to the lumen and inside each of the first subcompartment and the second subcompartment at a same time;
However, Kashi teaches:
unlocking a door of the compartment, thereby enabling user access to the lumen and inside each of the first subcompartment and the second subcompartment at a same time; (para 7, 9 and 11, the lumen comprises of a main door that unlocks in order to get access to multiple storage compartments)
It would have been obvious to one having skill in the art at the effective filling date of the invention to use a master door to unlock multiple compartments in Heinla in view of Corder as taught by Kashi. Motivation to do so come from the knowledge well known in the art that doing so would make it easier for the recipient to access the delivery goods. 
Heinla, Corder and Kashi do not teach:

in response to sampling the measurement and determining that the door is closed, locking the door, thereby disabling the user access to the lumen.
However, Robinson teach:
after sampling the measurement, determining that the door is closed and thus blocking the user access to the lumen; (para 99)
in response to sampling the measurement and determining that the door is closed, locking the door, thereby disabling the user access to the lumen. (para 99)
It would have been obvious to one having skill in the art at the effective filling date of the invention to lock the door in Heinla in view of Corder as taught by Robinson. Motivation to do so come from the knowledge well known in the art that doing so would reduce theft. 
Heinla, Corder, Kashi and Robinson do not teach a TOF sensor.
However, Nishimura teaches a TOF sensor installed near a locker (para 19 and 20)
 It would have been obvious to one having skill in the art at the effective filling date of the invention to install a TOF sensor on the compartments in Heinla in view of Corder, further in view of Kashi, further in view of Robinson as taught by Nishimura. Motivation to do so come from the knowledge well known in the art that doing so would accurately determine the presence or absence of a package. 
 As to claim 4, Heinla in view of Corder, further in view of Kashi, further in view of Robinson, further in view of Nishimura teach all the limitations of claim 1 as discussed above. 
Heinla further teaches:
receiving a second instruction to deliver the second set of goods to a second user; (para 30)
in response to receiving the second instruction, after locking the door, while the second sub-compartment contains the second set of goods, authenticating the second user; (para 29 and 30, the robot authenticate the user during each delivery)
in response to authenticating the second user, unlocking the door, thereby enabling the user acess to the lumen.(para 29)
at the delivery robot, in response to receiving the second instruction, after determining that the door is closed, navigating the delivery robot to a second location associated with the second user. (para 30)
 As to claim 5, Heinla in view of Corder, further in view of Kashi, further in view of Robinson, further in view of Nishimura teach all the limitations of claim 4 as discussed above. 
Heinla further teaches:
authenticating the user comprises: at an input of the delivery robot, receiving a first code from the user; and determining that the first code is equivalent to a first stored code associated with the user; and authenticating the second user comprises: at the input, receiving a second code from the second user; and 
As to claim 6, Heinla in view of Corder, further in view of Kashi, further in view of Robinson, further in view of Nishimura teach all the limitations of claim 5 as discussed above.
Heinla does not teach:
before authenticating the user, providing the first code to the user via a first client of a first electronic user device; and before authenticating the second user, providing the second code to the second user via a second client of a second electronic user device.
However, Corder teaches:
before authenticating the user, providing the first code to the user via a first client of a first electronic user device; and before authenticating the second user, providing the second code to the second user via a second client of a second electronic user device. (para 27-28 and 61, the shipper provides the access code to the user via email)
It would have been obvious to one having skill in the art at the effective filling date of the invention to provide an access code to the user in Heinla as taught by Corder. Motivation to do so come from the knowledge taught by Corder that doing so would protect the integrity of the locker system. (para 136)
As to claim 11, Heinla in view of Corder, further in view of Kashi, further in view of Robinson, further in view of Nishimura teach all the limitations of claim 1 as discussed above. 
Heinla further teaches:
in response to unlocking the door and before sampling the measurement controlling the door to open and thus providing the user access to the lumen; (para 29, the robot opens the compartment in order for the recipient to access the delivery)
Heinla, Corder and Kashi do not teach:
in response to sampling the measurement and before determining that the door is closed, controlling the door to close, thereby blocking the user access to the lumen.
However, Robinson teaches:
in response to sampling the measurement and before determining that the door is closed, controlling the door to close, thereby blocking the user access to the lumen. (para 99)
It would have been obvious to one having skill in the art at the effective filling date of the invention to lock the door in Heinla in view of Corder, further in view of Kashi as taught by Robinson. Motivation to do so come from the knowledge well known in the art that doing so would reduce theft. 

Claims 2, 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Heinla et. al. referred herein as Heinla (U.S. Patent Application Publication No. .

As to claim 2, Heinla in view of Corder, further in view of Kashi, further in view of Robinson, further in view of Nishimura teach all the limitations of claim 1 as discussed above. 
Heinla, Corder, Kashi, Robinson and Nishimura do not teach:
at the delivery robot, in response to sampling the second measurement, providing an alarm output to the user, the alarm output indicative of incorrect goods removal.
However, Heinla2019 teaches:
at the delivery robot, in response to sampling the second measurement, providing an alarm output to the user, the alarm output indicative of incorrect goods removal. (para 18 and 29, the robot sounds an alarm if the user picked up the wrong product)
It would have been obvious to one having skill in the art at the effective filling date of the invention sound alarms in case of wrong package picked in Heinla in view of Corder, further in view of Kashi, further in view of Robinson, further in view of Nishimura 
As to claim 3, Heinla in view of Corder, further in view of Kashi, further in view of Robinson, further in view of Nishimura, further in view of Heinla2019 teach all the limitations of claim 2 as discussed above. 
Heinla, Corder, Kashi, Robinson and Nishimura do not teach:
using the second sensor, sampling a third measurement indicative of replacement of the second set of goods into the second subcompartment; and at the delivery robot, in response to sampling the third measurement, providing an acknowledgment output to the user; wherein locking the door is performed in further response to sampling the third measurement.
However, Heinla 2019 teaches:
at the second sensor, sampling a third measurement indicative of replacement of the second set of goods into the second subcompartment; and at the delivery robot, in response to sampling the third measurement, providing an acknowledgment output to the user; (para 34-35, the robot determines using sensor the retrieval of the wrong package and commands the user to return the package in the correct spot)
wherein locking the door is performed in further response to sampling the third measurement.(para 38, the robot locks the compartment after every delivery/correction)
It would have been obvious to one having skill in the art at the effective filling date of the invention to retrieve incorrect pickup of packages in Heinla in view of Corder, 
As to claim 9, Heinla in view of Corder, further in view of Kashi, further in view of Robinson, further in view of Nishimura teach all the limitations of claim 1 as discussed above.
Heinla, Corder, Kashi, Robinson and Nishimura do not teach:
controlling a first light source of the delivery robot to illuminate the first set of goods, wherein the first light source is oriented substantially toward the first set of goods; and controlling a second light source of the delivery robot to not illuminate the second set of goods, wherein the second light source is oriented substantially toward the second set of goods.
However, Heinla2019 teaches:
controlling a first light source of the delivery robot to illuminate the first set of goods, wherein the first light source is oriented substantially toward the first set of goods;(para 20, the robot highlights (i.e. illuminate light) the package that the recipient has to pick-up) 
controlling a second light source of the delivery robot to not illuminate the second set of goods, wherein the second light source is oriented substantially toward the second set of goods. (para 20)
It would have been obvious to one having skill in the art at the effective filling date of the invention to guide the user to the correct package pickup in Heinla in view of Corder, further in view of Kashi, further in view of Robinson, further in view of Nishimura . 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Heinla et. al. referred herein as Heinla (U.S. Patent Application Publication No. 2018/0232839) in view of Corder et al. referred herein as Corder (U.S. Patent Application Publication No. 2014/0330603), Kashi et al. referred herein as Kashi (U.S. Patent Application Publication No. 2016/0300187), further in view of Robinson (U.S. Patent Application Publication No. 2018/0060800), further in view of Nishimura et al. referred herein as Nishimura (U.S. Patent Application Publication No. 2017/0161984), further in view of Theobald (U.S. Patent No. 9,489,490).

As to claim 8, Heinla in view of Corder, further in view of Kashi, further in view of Robinson, further in view of Nishimura teach all the limitations of claim 1 as discussed above. 
Heinla, Corder, Kashi, Robinson and Nishimura do not teach:
providing a robot identifier to the user via a client of an electronic user device; 
at the delivery robot, after navigating the delivery robot to the location and before sampling the measurement, providing an identifier output to the user, wherein the identifier output is indicative of the robot identifier.
However, Theobold teaches:

at the delivery robot, after navigating the delivery robot to the location and before sampling the measurement, providing an identifier output to the user, wherein the identifier output is indicative of the robot identifier. (fig. 9 item 908 and col 9 lines 7-21, the delivery robot identifies itself to the user)
It would have been obvious to one having skill in the art at the effective filling date of the invention to identify the robot in Heinla in view of Corder, further in view of Kashi, further in view of Robinson, further in view of Nishimura as taught by Threobold. Motivation to do so come from the knowledge well known in the art that doing so would reduce theft. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Heinla et. al. referred herein as Heinla (U.S. Patent Application Publication No. 2018/0232839) in view of Corder et al. referred herein as Corder (U.S. Patent Application Publication No. 2014/0330603), Kashi et al. referred herein as Kashi (U.S. Patent Application Publication No. 2016/0300187), further in view of Robinson (U.S. Patent Application Publication No. 2018/0060800), further in view of Nishimura et al. referred herein as Nishimura (U.S. Patent Application Publication No. 2017/0161984), further in view of Wilkinson et al. referred herein as Wilkinson (U.S. Patent Application Publication No. 2018/0246526)

As to claim 10, Heinla in view of Corder, further in view of Kashi, further in view of Robinson, further in view of Nishimura teach all the limitations of claim 1 as discussed above. 
Heinla further teaches:
wherein the lumen further defines a third subcompartment and, while navigating the delivery robot to the location, the third subcompartment contains a third set of goods; the method further comprising, at the delivery robot: before navigating the delivery robot to the location, receiving a second instruction to deliver the third set of goods to the user; (para 30, 0104 show that the robot is able to carry multiple compartments to deliver to multiple locations)
Heinla does not teach:
before determining that the door is closed at a second sensor of the compartment, sampling a second measurement indicative of removal of the third set of goods from the third subcompartment; 
wherein locking the door is performed in further response to sampling the second measurement. 
However, Corder teaches:
before determining that the door is closed at a second sensor of the compartment, sampling a second measurement indicative of removal of the third set of goods from the third subcompartment; (para 24 and 71, the locker bank (i.e. compartment) sensors detect the removal of the package from the locker (i.e. sub-compartment) )

It would have been obvious to one having skill in the art at the effective filling date of the invention to detect the removal of a package from a compartment in Heinla as taught by Corder. Motivation to do so come from the knowledge taught by Corder that doing so would protect the integrity of the locker system. (para 136)
Heinla, Corder, Kashi, Robinson and Nishimura do not teach:
in response to sampling the measurement, determining a wait event; in response to determining the wait event, operating the delivery robot in a waiting mode, comprising providing a waiting indication to the user; 
However, Wilkinson teaches:
in response to sampling the measurement, determining a wait event; in response to determining the wait event, operating the delivery robot in a waiting mode, comprising providing a waiting indication to the user; (para 67, the locker vehicle waits for the user for a predetermined amount of time)
It would have been obvious to one having skill in the art at the effective filling date of the invention to wait for user’s command in Heinla, in view of Corder, further in view of Kashi, further in view of Robinson, further in view of Nishimura as taught by Wilkinson. Motivation to do so come from the knowledge well known in the art that doing so would make the system user friendly. 

s 14, 15, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Heinla et. al. referred herein as Heinla (U.S. Patent Application Publication No. 2018/0232839) in view of Corder et al. referred herein as Corder (U.S. Patent Application Publication No. 2014/0330603), Kashi et al. referred herein as Kashi (U.S. Patent Application Publication No. 2016/0300187), further in view of Robinson (U.S. Patent Application Publication No. 2018/0060800), further in view of Wilkinson et al. referred herein as Wilkinson (U.S. Patent Application Publication No. 2018/0246526)

As to claim 14, Heinla teaches a method comprising:
receiving an instruction to deliver a first set of goods to a user; (para 28, the server receives a request for delivery of an item to a location)
in response to receiving the instruction, navigating the delivery robot to a location associated with the user, wherein, while navigating the delivery robot to the location: the first sub-compartment contains the first set of goods; (para 23 and 30, the delivery robot comprises of multiple delivery compartments)
the second sub-compartment contains a second set of goods; (para 23 and 30, the delivery robot comprises of multiple delivery compartments)
a third sub-compartment contains a third set of goods not for the first user; (para 23 and 30, the delivery robot comprises of multiple delivery compartments)
in response to receiving the instruction, authenticating the user; (para 29, show that the robot authenticate the delivery recipient before delivering the products)  

Heinla does not teach:
after unlocking the door sampling a measurement indicative of removal of the first set of goods from the first sub-compartment;
sampling a second measurement indicative of removal of the second set of goods from the second subcompartment;
sampling a third measurement indicative of removal of the third set of goods from the third subcompartment
However, Corder teaches:
after unlocking the door, at a first time of flight (ToF) sensor of the compartment, sampling a measurement indicative of removal of the first set of goods from the first sub-compartment; (para 24 and 71, the locker bank (i.e. compartment) sensors detect the removal of the package from the locker (i.e. sub-compartment) )
sampling a second measurement indicative of removal of the second set of goods from the second subcompartment; (para 24 and 71, the locker bank (i.e. compartment) sensors detect the removal of the package from the locker (i.e. sub-compartment) )
sampling a third measurement indicative of removal of the third set of goods from the third subcompartment (para 21, 24, 27 and 71, the customer package may be placed in multiple lockers, user may access the multiple lockers to retrieve the 
It would have been obvious to one having skill in the art at the effective filling date of the invention to detect the removal of a package from a compartment in Heinla as taught by Corder. Motivation to do so come from the knowledge taught by Corder that doing so would protect the integrity of the locker system. (para 136)
Heinla and Corder do not teach:
unlocking a door of the compartment, thereby enabling user access to the lumen and inside each of the first subcompartment, the second subcompartment, and the third subcompartment at a same time
However, Kashi teaches:
unlocking a door of the compartment, thereby enabling user access to the lumen and inside each of the first subcompartment, the second subcompartment, and the third subcompartment at a same time(para 7, 9 and 11, the lumen comprises of a main door that unlocks in order to get access to multiple storage compartments)
It would have been obvious to one having skill in the art at the effective filling date of the invention to use a master door to unlock multiple compartments in Heinla in view of Corder as taught by Kashi. Motivation to do so come from the knowledge well known in the art that doing so would make it easier for the recipient to access the delivery goods.
Heinla, Corder and Kashi do not teach:
after sampling the measurement, determining that the door is closed;

However, Robinson teach:
after sampling the measurement, determining that the door is closed; (para 99)
in response to sampling the measurement and determining that the door is closed, locking the door. (para 99)
It would have been obvious to one having skill in the art at the effective filling date of the invention to lock the door in Heinla in view of Corder, further in view of Kashi as taught by Robinson. Motivation to do so come from the knowledge well known in the art that doing so would reduce theft. 
Heinla, Corder, Kashi and Robinson do not teach:
in response to sampling the measurement, determining a wait event; in response to determining the wait event, operating the delivery robot in a waiting mode, comprising providing a waiting indication to the user; 
However, Wilkinson teaches:
in response to sampling the measurement, determining a wait event; in response to determining the wait event, operating the delivery robot in a waiting mode, comprising providing a waiting indication to the user; (para 67)
It would have been obvious to one having skill in the art at the effective filling date of the invention to wait for user’s command in Heinla, in view of Corder, further in view of Kashi, further in view of Robinson as taught by Wilkinson. Motivation to do so come from the knowledge well known in the art that doing so would make the system user friendly.
As to claim 15, Heinla in view of Corder, further in view of Kashi, further in view of Robinson, further in view of Wilkinson teach all the limitations of claim 14 as discussed above.
Heinla further teaches:
re-authenticating the user; and in response to re-authenticating the user, unlocking the door thereby enabling user access to the lumen. (para 29, show that the robot authenticate the delivery recipient before delivering the products)  
It would have been obvious to one having skill in the art at the effective filling
date of the invention to duplicate the steps of claim 1 (see In re Harza, 274 F.2d
669,124 USPQ 378 (CCPA 1960) (MPEP 2144.04 [R-08.2017] “Duplication of Parts”). The duplication of authenticating a user over and over has no patentable significance. Motivation to do so comes would achieve the same end result which is authenticating the user to retrieve the package.
Heinla, Corder and Kashi do not teach:
after sampling the first measurement, determining that the door is closed and thus blocking the user access to the lumen; in response to determining that the door is closed and locking the door, thereby disabling the user access to the lumen wherein the door is locked
However, Robinson teaches:
after sampling the first measurement, determining that the door is closed and thus blocking the user access to the lumen; in response to determining that the door is closed and locking the door, thereby disabling the user access to the lumen wherein the door is locked; (para 99) 

Heinla, Corder, Kashi and Robinson do not teach that the robot operates at a waiting mode. However, Wilkinson teaches that the robot operates in a waiting mode. (para 67)
It would have been obvious to one having skill in the art at the effective filling date of the invention to determine a predetermined amount of time elapsed in Heinla, in view of Corder, further in view of Robinson as taught by Wilkinson. Motivation to do so come from the knowledge well known in the art that doing so would make the system user friendly.
As to claim 16, Heinla in view of Corder, further in view of Robinson, further in view of Wilkinson teach all the limitations of claim 14 as discussed above.
Heinla, Corder, Kashi and Robinson do not teach:
wherein determining the wait event comprises determining that a threshold period of time has elapsed since sampling the first measurement.
However, Wilkinson teaches:
wherein determining the wait event comprises determining that a threshold period of time has elapsed since sampling the first measurement. (para 67)
It would have been obvious to one having skill in the art at the effective filling date of the invention to determine a predetermined amount of time elapsed in Heinla, in view of Corder, further in view of Kashi, further in view of Robinson as taught by 
As to claim 17, Heinla in view of Corder, further in view of Robinson, further in view of Wilkinson teach all the limitations of claim 14 as discussed above. 
Heinla further teaches:
before navigating the delivery robot to the location, receiving a second instruction to deliver a third set of goods to the user; (para 30, show that the robot is able to carry multiple compartments to deliver to multiple locations)
wherein: while navigating the delivery robot to the location, the third subcompartment contains the third set of goods; (para 30)
Heinla does not teach:
sampling a third measurement indicative of removal of the third set of goods from a third subcompartment defined by the lumen; 
However, Corder teaches:
sampling a third measurement indicative of removal of the third set of goods from a third subcompartment defined by the lumen; (para 24 and 71, the locker bank (i.e. compartment) sensors detect the removal of the package from the locker (i.e. sub-compartment) )
It would have been obvious to one having skill in the art at the effective filling date of the invention to detect the removal of a package from a compartment in Heinla as taught by Corder. Motivation to do so come from the knowledge taught by Corder that doing so would protect the integrity of the locker system. (para 136)
Heinla, Corder, Kashi and Robinson do not teach:

However, Wilkinson teaches:
the wait event is determined in response to sampling the first measurement and the third measurement. (para 67)
It would have been obvious to one having skill in the art at the effective filling date of the invention to wait for user’s command in Heinla, in view of Corder, further in view of Kashi, further in view of Robinson as taught by Wilkinson. Motivation to do so come from the knowledge well known in the art that doing so would make the system user friendly.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Heinla et. al. referred herein as Heinla (U.S. Patent Application Publication No. 2018/0232839) in view of Corder et al. referred herein as Corder (U.S. Patent Application Publication No. 2014/0330603), Kashi et al. referred herein as Kashi (U.S. Patent Application Publication No. 2016/0300187), further in view of Robinson (U.S. Patent Application Publication No. 2018/0060800), further in view of Wilkinson et al. referred herein as Wilkinson (U.S. Patent Application Publication No. 2018/0246526), further in view of Heinla referred herein as Heinla2019 (U.S. Patent Application Publication No. 2019/0287051)

As to claim 19, Heinla in view of Corder, further in view of Kashi, further in view of Robinson, further in view of Wilkinson teach all the limitations of claim 14 as discussed above. 
Heinla, Corder, Kashi, Robinson and Wilkinson do not teach:
wherein determining the wait event comprises determining that the user has moved away from the delivery robot.
However, Heinla2019 teaches:
wherein determining the wait event comprises determining that the user has moved away from the delivery robot. (para 29, show that the robot uses motion sensors in order to determine if the user has retrieved the package (i.e. moved away))
It would have been obvious to one having skill in the art at the effective filling date of the invention to determine the robot surrounding in Heinla in view of Corder, further in view of Kashi, further in view of Robinson, further in view of Wilkinson as taught by Heinla2019. Motivation to do so come from the knowledge well known in the art that doing so would reduce theft. 
As to claim 20, Heinla in view of Corder, further in view of Kashi, further in view of Robinson, further in view of Wilkinson teach all the limitations of claim 14 as discussed above. 
Heinla, Corder, Kashi, Robinson and Wilkinson do not teach:
after unlocking the door and before sampling the first measurement: controlling a first light source of the delivery robot to illuminate the first subcompartment, wherein the first light source is oriented substantially toward the first set of goods; 
Howeer, Heinla2019 teaches:
after unlocking the door and before sampling the first measurement: controlling a first light source of the delivery robot to illuminate the first subcompartment, wherein the first light source is oriented substantially toward the first set of goods; (para 20)
controlling a second light source of the delivery robot to illuminate the second subcompartment, wherein the second light source is oriented substantially toward the second set of goods; (para 20) 
in response to sampling the first measurement, controlling the first light source to not illuminate the first subcompartment; and after sampling the first measurement and before sampling the second measurement, controlling the second light source to illuminate the second subcompartment. (para 20)
It would have been obvious to one having skill in the art at the effective filling date of the invention to guide the user to the correct package pickup in Heinla in view of Corder, further in view of Kashi, further in view of Robinson, further in view of Wilkinson . 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Heinla et. al. referred herein as Heinla (U.S. Patent Application Publication No. 2018/0232839) in view of Corder et al. referred herein as Corder (U.S. Patent Application Publication No. 2014/0330603), Kashi et al. referred herein as Kashi (U.S. Patent Application Publication No. 2016/0300187), further in view of Robinson (U.S. Patent Application Publication No. 2018/0060800), further in view of Wilkinson et al. referred herein as Wilkinson (U.S. Patent Application Publication No. 2018/0246526), further in view of O’Brien V et al. referred herein as Obrien (U.S. Patent Application Publication No. 2018/0205682)

As to claim 18, Heinla in view of Corder, further in view of Kashi, further in view of Robinson, further in view of Wilkonson teach all the limitations of claim 14 as discussed above. 
Heinla, Corder, Kashi, Robinson and Wilkinson do not teach:
wherein determining the wait event comprises receiving a wait input from the user at an input of the delivery robot.
However, OBrien teaches:
wherein determining the wait event comprises receiving a wait input from the user at an input of the delivery robot. (para 24, the user sends a command to the unmanned vehicle to wait)
. 

Allowable Subject Matter
	Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim. 
Claim 21 is allowed.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZEINA ELCHANTI/Examiner, Art Unit 3628